Citation Nr: 1738155	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1957 to December 1960.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board remanded the Veteran's claim in February 2015 and May 2016 for additional development.  Unfortunately another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an October 2016 rating decision, the RO granted service connection for a bilateral hearing loss disability and tinnitus.  Accordingly, those claims have been resolved and are no longer on appeal.

The Board notes that the Veteran's claim for service connection for dental treatment purposes has perfected, but is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the Veteran and his representative will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As the required notification has not been sent, the Board declines to take any further action on the matter.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (holding that due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (holding that regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  This matter will be the subject of a later Board decision as appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2016 Board remand directed the AOJ to obtain an addendum opinion from the July 2015 VA examiner regarding the nature of the Veteran's diagnosed psychiatric disorders and whether any disorders were related to active service.  An addendum opinion was obtained in September 2016.  

The Board observes that the July 2015 and September 2016 opinions have hinged almost entirely on discrepancies in the Veteran's statements regarding the social impact of his dental disability.  Specifically, in his July 2015 opinion the VA examiner noted the Veteran's report that the longest intimate relationship he had in his entire life lasted 6 years (from 1952 to 1958), and that he had not subsequently been in a relationship longer than a month because of his dental problem.  The examiner then noted that private treatment records documented the Veteran's report that he had been in a monogamous relationship for 40 years, and that his partner accompanied him to private treatment appointments.  The examiner opined that this discrepancy called into question the true etiology, onset, and severity of the Veteran's current depressive symptoms.  The examiner reiterated this opinion in the September 2016 addendum.  

For the sake of clarity, the Board observes that the Veteran testified that due to his psychiatric condition he never married or held a good job outside the military.  See November 2014 Hearing Transcript, pg. 16.  Nevertheless, a May 22, 2008 general medical examination from Sutter Health noted that the Veteran earned an undergraduate degree in business from New York University, attended Julliard for 2 years studying dance and music, worked on Wall Street for 10 years, taught ballroom dancing for 10 years, and moved to California in 1970 to join his partner.  

Despite the contradictory history provided by the Veteran, the examiner did not indicate that the Veteran's current diagnoses were invalid, or explain why the Veteran's inconsistent statements regarding his past intimate relationships meant that any current psychiatric disorder was unrelated to service.  Thus, additional clarification is required.

Moreover, shortly after the addendum opinion was obtained, new VA medical records were associated with the claims file.  A November 30, 2016 VA psychiatry note stated that the Veteran had an additional diagnosis of body dysmorphic disorder, which in addition to the Veteran's depressive disorder and social anxiety disorder were precipitated by the Navy mistakenly removing the Veteran's teeth while he was in basic training.

Given that the Veteran has an additional psychiatric diagnosis, and that there are conflicting opinions from VA clinicians, the Board finds it appropriate to afford the Veteran a new VA examination with a clinician other than the author of the July 2015 and September 2016 opinions.  Additionally, the Board observes that the Veteran previously indicated he believed his depression was also caused by his hearing problems.  See November 19, 2014 letter from Dr. S. L. and July 2015 VA examination report, pg. 4.  As service connection has been established for the Veteran's bilateral hearing loss disability, an opinion should be obtained regarding whether the Veteran's acquired psychiatric disorder is caused or aggravated by his service-connected bilateral hearing loss disability.

In light of the additional development required in this case, the Veteran should be provided notice of how to substantiate a secondary service connection claim, and outstanding VA medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Take appropriate action to obtain VA treatment records from January 2017 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Thereafter, afford the Veteran an appropriate VA examination to determine the etiology of any acquired psychiatric disorder present since approximately April 2013 even if such condition subsequently resolved during the appeal period.  

**The examination should be performed by a clinician other than the author of the July 2015 and September 2016 VA opinions.**

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was performed.

Based on clinical evaluation of the Veteran and review of the claims file, the examiner is asked to provide responses to the following:

a.  Identify any diagnosed acquired psychiatric disorder present since approximately April 2013, even if the condition subsequently resolved.  

b.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder had its onset during active service or is related to any in-service injury, event, or disease.

c.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is due to or caused by the Veteran's service-connected bilateral hearing loss disability.

d.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is aggravated beyond the natural progress by the Veteran's service-connected bilateral hearing loss disability.  

If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the identified acquired psychiatric disorder, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected bilateral hearing loss disability.

The examiner should comment on the May 22, 2008 general medical examination from Sutter Health, the November 2014 Hearing Transcript and the Veteran's other lay statements of record, the November 2014 letter from Dr. S. L., the July 2015 and September 2016 opinions from Dr. E. D., and the November 30, 2016 psychiatry note from Dr. R. C.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against.

4.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




